State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   520740
________________________________

In the Matter of the Claim of
   DOUGLAS E. BARDEN,
                    Appellant.

UNION FOR REFORM JUDAISM,                   MEMORANDUM AND ORDER
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   Lahtinen, J.P., Garry, Rose and Devine, JJ.

                             __________


      Douglas E. Barden, Ridgefield, Connecticut, appellant
pro se.

      Kane Kessler, PC, New York City (Robert L. Sacks of
counsel), for Union for Reform Judaism, respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for Commissioner of Labor,
respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed June 16, 2014, which ruled, among other things, that
claimant was disqualified from receiving unemployment insurance
benefits because he voluntarily left his employment without good
cause.

     Decision affirmed.    No opinion.
                        -2-                  520740

Lahtinen, J.P., Garry, Rose and Devine, JJ., concur.



ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court